

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
SWING LINE NOTE
 
$10,000,000.00                                                                                             Pittsburgh,
Pennsylvania
December 3, 2001
 
FOR VALUE RECEIVED, the undersigned, Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby promises to pay to the order
of Citizens Bank of Pennsylvania ("Citizens"), as provided for in the Loan
Agreement (as defined below), the lesser of (i) the principal sum of Ten Million
and 00/100 Dollars ($10,000,000.00) or (ii) the aggregate unpaid principal
amount of all Swing Line Loans made by Citizens to the Borrower pursuant to that
certain Loan Agreement, dated of even date herewith, by and among the Borrower,
Citizens and other financial institutions listed on the signature pages thereof
(Citizens and such other financial institutions are each a "Bank" and
collectively, the "Banks"), and Citizens Bank of Pennsylvania, as agent for the
Banks (in such capacity, the "Agent") (as such agreement may be amended,
modified or supplemented from time to time, the "Loan Agreement").  The Borrower
hereby further promises to pay to the order of Citizens interest on the unpaid
principal amount of this Swing Line Note (the "Swing Line Note") from time to
time outstanding at the rate or rates per annum determined pursuant to Article
II of, or as otherwise provided in, the Loan Agreement, and with such amounts
being payable on the dates set forth in Article II of, or as otherwise provided
in, the Loan Agreement.
All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower under this Swing Line Note shall be payable
at 12:00 noon, Pittsburgh, Pennsylvania time, on the day when due, without
presentment, protest, notice or demand of any kind, all of which are expressly
waived, and an action for the payments shall immediately accrue.  All such
payments shall be made to Citizens at Citizens' designated office located at Two
Mellon Bank Center, Pittsburgh, Pennsylvania 15259, in lawful money of the
United States of America in immediately available funds without setoff,
counterclaim or other deduction of any nature.
Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Swing Line Note shall become due on a day that is not a
Business Day, such payment shall be made on the next following Business Day and
such extension of time shall be included in computing interest in connection
with such payment.
This Swing Line Note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan Agreement.  Capitalized terms used in this Swing Line Note
that are defined in the Loan Agreement shall have the meanings assigned to them
therein unless otherwise defined in this Swing Line Note.
 
This Swing Line Note shall be governed by, and shall be construed and enforced
in accordance with, the Laws of the Commonwealth of Pennsylvania without regard
to the principles of the conflicts of laws thereof.  In the event of any Event
of Default or the enforcement by Citizens of its rights hereunder, the Borrower
hereby consents to the jurisdiction and venue of the Court of Common Pleas of
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Swing Line Note.
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT DEFAULT, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS SWING
LINE NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT OF
SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND AND 00/100 DOLLARS ($10,000.00)
ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER RELEASES ALL ERRORS IN SUCH PROCEEDINGS.  IF A COPY OF THIS SWING LINE
NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS SWING LINE
NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL SWING LINE NOTE AS A WARRANT OF ATTORNEY.  THE AUTHORITY AND POWER TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWER SHALL NOT BE EXHAUSTED BY
THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL
FIND IT NECESSARY AND DESIRABLE AND THIS SWING LINE NOTE SHALL BE A SUFFICIENT
WARRANT THEREFOR.  THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE
SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING
HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE THAN ONE OCCASION FOR THE SAME AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED
AGAINST THE BORROWER HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
THE BORROWER'S BEHALF FOR ANY REASON, THE HOLDER IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWER FOR ANY
PART OR ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO
WILL CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.
 
Citizens may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Line Note to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. § 341.  No such pledge or enforcement thereof shall release Citizens
from its obligations under any of the Loan Documents.
 

-  -


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Swing Line Note in Pittsburgh, Pennsylvania
on the day and year written above.
 
ATTEST:                                                                           Matthews
International Corporation
 
By:                                                                By:(SEAL)
 
Print Name:                                                                Print
Name:                                                                
 
Title:                                                                Title:                                                                
 

-  -


 
 

--------------------------------------------------------------------------------

 
